Exhibit 17.1 From: Ronald L. Goode To: Lutz, Robert Sent: Tuesday, April 7, 2015 4:06 PM Subject: Resignation Dear Bob: Owing to the increasing demands of my other obligations, both professional and personal, I have regretfully come to the decision that I cannot devote the appropriate amount of time to serving on the Board of Wound Management Technologies. Thus, effective immediately, I am submitting my resignation thereto. With my best wishes for the future success of WMT and yourself, I remain Faithfully yours, Ron Goode
